Citation Nr: 0911114	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-37 405	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for glaucoma


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 27, 
1990 to July 2, 1991.  She also had 2 years, 2 months, and 22 
days of active service prior to September 27, 1990, and 
service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In January 2008, the Board 
remanded the Veteran's claim for additional development.

In February 2009, the Board received evidence from the agency 
of original jurisdiction (AOJ) in the form of field vision 
charts from an October 2008 VA eye examination.  Although the 
actual charts were not previously associated with the claims 
file, the VA examiner included the field vision results in 
the October 2008 examination report.  Because the information 
contained in the charts is already of record, the charts are 
essentially duplicative evidence.  Therefore, the Board finds 
that remand to the AOJ for a supplemental statement of the 
case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2008).

In a June 2008 statement, the Veteran requested an increase 
in compensation for her service-connected fibromyalgia and 
gastrointestinal disabilities.  She also asked to have 
hysterectomy considered for compensation.  By a November 2008 
deferred rating decision, the AOJ began developing the 
claims.  No further information regarding the claims is in 
the claims file.  As these issues have not been developed for 
appellate review, they are referred to the AOJ for 
appropriate action.


FINDING OF FACT

The Veteran does not have glaucoma that is attributable to 
her active military service; nor is it caused or made worse 
by service-connected disability.


CONCLUSION OF LAW

The Veteran does not have glaucoma that is the result of 
disease or injury incurred in or aggravated during active 
military service; glaucoma is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2005 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate her claim of service connection.  By 
March 2006 and January 2008 notice letters, the Veteran was 
provided with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
notice letters did not explicitly address secondary service 
connection, the Veteran showed actual knowledge of what 
information and evidence was necessary to substantiate the 
claim on a secondary basis through her statements and hearing 
testimony.  She was able to fully participate in the 
prosecution of her claim.

The Board also finds that the February 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service personnel and 
treatment records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Centers (VAMCs) in Detroit, Michigan, and Washington, DC.  
Private treatment records from the Henry Ford Hospital were 
requested and obtained.  Pursuant to the Board's January 2008 
remand, the Veteran was provided a VA examination in October 
2008, the report of which is of record.  Furthermore, the 
Veteran was afforded a hearing before the Board in December 
2007, the transcript of which is also of record.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of her 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran asserts that she has glaucoma as a result of her 
active military service during the Persian Gulf War.  
Specifically, she alleges that her eyes were exposed to sand, 
dust, and oil fumes in Kuwait.  The Veteran states that the 
exposure primarily occurred during the performance of her 
duties as a transportation platoon leader, including driving 
through sandstorms.  Alternatively, the Veteran believes that 
her glaucoma was caused by her service-connected 
fibromyalgia.  Thus, she contends that service connection is 
warranted on either a direct or secondary basis.

Post-service medical records show that the Veteran was first 
suspected to have glaucoma at an eye examination at Henry 
Ford Hospital in November 2004.  A definitive diagnosis of 
glaucoma was confirmed at that facility in January 2005.  
Since that time, the Veteran has received regular treatment 
for glaucoma at the Detroit and Washington DC VAMCs.

As noted in the January 2008 remand, other than documentation 
of refractive error, the Veteran's service treatment records 
are negative for any complaints or symptoms regarding the 
eyes, including glaucoma.  However, the Veteran's stated 
exposure to sand, dust, and oil fumes in Kuwait constitutes 
an in-service event or injury involving the eyes to which the 
Veteran's glaucoma could plausibly be related.  The Veteran 
is competent to report factual matters, such as exposure to 
sand, dust, and oil fumes, of which she had first hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).

Regarding fibromyalgia, a diagnosis is documented in a May 
1998 letter by Dr. N.W. at the Detroit VAMC.  The Veteran was 
granted service connection for fibromyalgia in December 2005.  
She submitted research articles concerning the effects of 
fibromyalgia.  The research includes information that 
fibromyalgia may cause ocular problems.

Although the private and VA treatment records show treatment 
for both glaucoma and fibromyalgia, none of the medical 
professionals who treated the Veteran commented on a 
relationship between the Veteran's glaucoma and her military 
service or her fibromyalgia.  Pursuant to the Board's remand, 
the Veteran was scheduled for a VA eye examination in October 
2008 in order to elicit a medical opinion to address the 
matter.

In the October 2008 VA examination report, the VA examiner 
noted the Veteran's history of fibromyalgia and treatment for 
glaucoma.  After an examination of the eyes, the examiner 
stated that the Veteran clearly has a diagnosis of glaucoma.  
The examiner stated that he made an extensive review of the 
claims file, which included the research articles about 
fibromyalgia.  Based on the information, the examiner gave 
the opinion that it is less than (sic) likely than not that 
the Veteran's exposure to sand, dust, and oil fumes was 
related to the later diagnosis of glaucoma.  The examiner 
also concluded that it is less than (sic) likely than not 
that the Veteran's glaucoma was caused or made chronically 
worse by her fibromyalgia.  The examiner noted that the 
fibromyalgia articles describe associated ocular findings 
such as nystagmus and dysmotilities, but that there was no 
evidence of a connection to glaucoma.

In consideration of the evidence of record and primarily the 
October 2008 medical opinion, the Board finds that the 
Veteran does not have glaucoma that is attributable to her 
active military service.  Additionally, her glaucoma is not 
caused or made worse by service-connected disability.  The 
October 2008 opinion is probative because it constitutes the 
only competent medical opinion evidence of record that 
addresses the salient issue of any relationship between the 
Veteran's glaucoma and her in-service exposure to sand, dust, 
and oil fumes, as well as her service-connected fibromyalgia.  
The opinion was provided after the examiner conducted an eye 
examination and made an extensive review of the claims file, 
including the submitted research articles.  The opinion was 
clear and had support in the record.  Without sufficient 
nexus evidence linking the Veteran's glaucoma to her military 
service or showing that fibromyalgia caused or made her 
glaucoma chronically worse, service connection is not 
warranted for glaucoma on a direct or secondary basis.  See 
38 C.F.R. § 3.303 (2008); 38 C.F.R. § 3.310 (2006)

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to her claim of service 
connection.  While the Board does not doubt the sincerity of 
the Veteran's belief that her glaucoma is related to her time 
in service or to her fibromyalgia, as a lay person without 
the appropriate medical training or expertise, she is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for glaucoma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for glaucoma is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


